Per Curiam.
This was an action to recover damages for injuries which the plaintiff claimed to have sustained when the automobile he was operating was struck in the rear by a bus operated by an employee of the defendant. The jury returned a verdict for the plaintiff in the amount of $15,000 and the court denied the motion of the plaintiff to set aside the verdict as inadequate. From the judgment on the verdict the plaintiff brought this appeal claiming error in the court’s refusal to set aside the verdict.
We find no merit to the plaintiff’s claim. The record does not support his assertion that the jury were mistaken and did not correctly apply the law to the facts in the case. On the evidence presented, the jury could fairly reach the conclusion they did and “‘[t]he fact that both the court and the jury concurred in their determination is a persuasive argument for sustaining the action of the court on the motion [to set aside the verdict].’ [Citation omitted.]” Birgel v. Heintz, 163 Conn. 23, 30, 301 A.2d 249.
There is no error.